PER CURIAM: *
Counsel appointed for Jose Luis Luna-Martinez has filed a motion for leave to withdraw and a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Luna-Martinez has filed a response. Our independent review of counsel’s brief, Luna-Martinez’s response, and the record discloses no nonfrivolous issue.
We decline to address Luna-Martinez’s allegations of ineffective assistance of counsel on direct appeal. See United States v. Brewster, 137 F.3d 853, 859 (5th Cir.1998).
Accordingly, counsel’s motion to withdraw is GRANTED; counsel is excused from further responsibilities herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.